Citation Nr: 0433390	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had honorable active duty from April 1971 to 
April 1973, and a subsequent period of service that was under 
conditions other than honorable.  He reportedly served in 
Vietnam from October 1971 to August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002, rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for PTSD, and 
assigned an initial disability rating of 30 percent.

In February 2004, the Board remanded the case for additional 
notification to the veteran regarding the claims and appeals 
process, and the development of additional evidence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From at least August 3, 2001, forward, the veteran's PTSD 
has been manifested by recurrent depression, inappropriate 
affect, and episodes of auditory hallucinations and suicidal 
thoughts; all leading to frequent hospitalizations, and 
interfering with capacity for continuous employment, but not 
producing significant social impairment.


CONCLUSION OF LAW

For the period from August 3, 2001, forward, the criteria for 
a 50 percent rating, but no greater, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, 3.326 (2004).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In 
letters issued in August 2001, May 2002, and February 2004, 
the RO informed the veteran and his representative of the 
type of evidence needed to support his claim, and indicated 
what the veteran should do toward obtaining such evidence, 
and what VA would do.  The RO invited the veteran to submit 
evidence relevant to the claim on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, the RO provided the veteran with VCAA 
notices prior to the October 2002 adjudication of his claim 
for service-connection and compensation for his PTSD.  In 
addition, the Board remanded the case in February 2004 for an 
additional VCAA notice, which the VA Appeals Management 
Center issued in February 2004.  The notice requirements 
under the VCAA have been satisfied.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains records 
of VA mental health examinations and treatment, including 
records from the 2000 forward, and as recent as 2003.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial disability rating that the 
RO assigned.  The Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

PTSD is rated under a General Rating Formula for Mental 
Disorders.  The criteria under that formula for ratings of 30 
percent or higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ...................................................... 30 percent

38 C.F.R. § 4.130.

The RO established service connection for the veteran's PTSD 
effective August 3, 2001.  The veteran has a history of 
mental health treatment, including frequent hospitalizations, 
before and since 2001.  The treatment records indicate that 
the veteran has been prescribed psychiatric medication 
continuously.

The veteran had VA mental health inpatient treatment for 
about a week in April 1994.  The veteran reported that he was 
suffering from flashbacks of Vietnam.  The treating 
psychiatrist found that the veteran was very suspicious, with 
loose speech, and some flight of ideas.  The psychiatrist 
noted that it was difficult to get a clear history from the 
veteran.  The psychiatrist's impression was chronic paranoid 
schizophrenia.

On VA examination in August 1994, the examining psychiatrist 
reported that it was difficult to get a clear history from 
the veteran.  The veteran's thinking appeared scattered, and 
he appeared confused.  The veteran indicated that he lived by 
himself, that he was not employed, and that he stayed mostly 
by himself, except for taking meals at a local restaurant.  
He stated that he sometimes felt suspicious and uncomfortable 
around people.  He reported having auditory and visual 
hallucinations.  The examiner noted that the veteran had 
dirty clothing and poor grooming.  The examiner found that 
the veteran's insight and judgment appeared to be poor.  The 
examiner continued the diagnosis of paranoid schizophrenia, 
and stated that the veteran was severely disabled from that 
disorder.

In November 1999, the veteran was brought by police to a 
private hospital, and was admitted for psychiatric treatment.  
He was delirious and very combative when admitted.  With 
observation and medication he became asymptomatic, and he was 
discharged with a referral for outpatient mental health 
treatment.

In February 2000, the veteran was admitted, due to increasing 
paranoia and agitation, to a VA Medical Center (VAMC) for 
mental health treatment.  He received inpatient treatment for 
a week.  The veteran reported having flashbacks, nightmares, 
and poor sleep.  An examiner found that the veteran was 
guarded in his communication.  The veteran reported that, 
during his service in Vietnam, he was injured by shrapnel in 
both legs while disarming a booby trap.  He stated that he 
had last been employed in 1997, as a janitorial worker.  The 
treating psychiatrist's assessment was paranoid 
schizophrenia.

VA outpatient mental health treatment notes from March 2000 
reflect the veteran's report of having flashbacks and hearing 
voices.  An examiner noted disjointed speech, auditory 
hallucinations, and paranoid trends.  The examiner's 
assessment was paranoid schizophrenia.  In January 2001, the 
veteran reported a long history of insomnia.  On examination, 
he was clear and coherent, with a dysthymic affect.  The 
examiner's assessment was depressive psychosis.

In May 2001, the veteran sought VA treatment for PTSD.  He 
reported that he was feeling depressed, and that he could not 
sleep without medication.  He indicated that he was not 
presently employed.  He stated that he had served in the 
infantry in Vietnam, and that his experiences there had 
included disarming a booby trap.  The examiner found that the 
veteran was a poor historian.  The examiner's impression was 
PTSD and insomnia.

In July 2001, the veteran again sought treatment for PTSD.  
He reported that he had flashbacks, and denied having 
nightmares.  He reported depression and a two to three year 
history of insomnia.  The examiner's impression was anxiety.

The veteran had a VA examination in November 2001, in 
consideration of eligibility for benefits based on the need 
for aid and attendance.  The veteran reported that he had 
PTSD and that he was forgetful.  He reported that he lived 
alone, and that he spent his days playing pool in town or 
cleaning his house.  He indicated that he was able to bathe, 
dress, and feed himself.

The veteran had VA inpatient mental health treatment for 
eleven days in April 2002.  He reported having flashbacks, 
hearing voices, and having suicidal and homicidal thoughts.  
The treating psychiatrist's diagnoses were PTSD and 
depression.  The psychiatrist assigned a Global Assessment of 
Functioning (GAF) score of 60.

The veteran was admitted to a VAMC again for four days in 
June 2002.  He reported having hallucinations, including 
voices telling him to kill himself and his neighbors.  He 
related having trouble sleeping due to hearing voices.  He 
stated that flashbacks and intrusive thoughts had increased 
in frequency.  The veteran's mood was depressed, but his 
affect, with continuous smiling, was inappropriate to his 
mood.  The diagnoses were schizophrenia and PTSD.  
Schizophrenia was noted to be the principal diagnosis.  A 
treating psychiatrist listed GAF scores of 35 at admission 
and 40 at discharge.  With regard to the veteran's work 
status, a physician on the PTSD team wrote:

He had been unemployed for a long time 
and it did not appear likely that he 
would be able to engage in productive 
employment to any significant degree 
because of the chronic psychosis.

On VA psychiatric examination in June 2002, the veteran 
related traumatic experiences from his service in Vietnam, 
including being in firefights, sustaining shrapnel wounds in 
the legs, and guarding ammunition dumps.  He reported that he 
currently heard voices telling him to walk in front of cars 
or to shoot.  He indicated that he heard these voices in his 
sleep, approximately two times per week.  He reported that 
about twice per month he had flashbacks of firefights.  He 
stated that he had intrusive thoughts of combat almost daily.  
He reported having insomnia, an exaggerated startle response, 
depression, paranoia, and difficulty with concentration and 
memory.

The veteran reported that he was a high school graduate.  He 
indicated that after service he had worked, including jobs as 
a janitor, a security guard, and a laborer.  He stated that 
he had changed jobs frequently, and that he had not worked 
since 1988.  He stated that he was divorced, that he had 
grown children, and that he lived alone.  He indicated that 
he owned his house, having inherited it from his parents.  He 
reported that he had friends, and that he got along well with 
them and with his family.  He stated that he played pool in 
town several times per week, and that he was comfortable 
eating in restaurants.  On examination, the veteran described 
his mood as bad, but the examiner noted that his affect was 
inappropriately bright.  His thought processes were logical, 
and he denied hallucinations and delusions.  He reported 
periodic suicidal and homicidal thoughts, but indicated that 
he would not act on such thoughts.

The examiner's diagnosis was chronic PTSD, with a GAF score 
of 68.  The examiner found that the veteran's social 
adaptability was mildly impaired, and that his capacity to 
work could not be evaluated, as he had not worked since 1988, 
when he had moved to his parents' house.  The examiner 
estimated the veteran's overall disability level as 
considerable.

The veteran was hospitalized for eight days in September 2002 
for suicidal ideas, flashbacks, and nightmares.  His symptoms 
improved during hospitalization.  He was discharged with a 
GAF score of 50.  

The veteran had VA inpatient mental health treatment again 
for nine days in October 2002.  He was admitted with 
increased PTSD symptoms, including nightmares and wanting to 
fight people.  He improved during treatment, and was symptom-
free at discharge.  The discharge diagnosis was PTSD with a 
GAF score of 60.  

In November 2002, the veteran was admitted reporting suicidal 
ideas and plans, and hearing voices telling him to kill 
himself.  He received inpatient treatment for eight days.  
The treating practitioner listed GAF scores of 20 on 
admission, and 50 at discharge.  

The veteran underwent a period of VA hospitalization in 
November and December 2002, when it was reported that he had 
been admitted with "classic symptoms of post-traumatic 
stress disorder."  The GAF at discharge was 50.

The veteran was admitted to a VAMC for five days in April 
2003.  The veteran reported being psychotic, but a treating 
psychiatrist stated that the veteran did not appear to be 
psychotic.  The psychiatrist noted the veteran's repeated 
hospitalizations, with quick decrease in symptoms following 
admission.  The psychiatrist found that symptoms of PTSD were 
minimal or none.  On discharge, the psychiatrist assigned a 
GAF score of 60.

The veteran had VA inpatient mental health treatment for ten 
days in June 2003.  Staff reported that the veteran 
complained of depression and PTSD, and smiled while reporting 
his symptoms.  He recovered very quickly during the hospital 
stay.  The diagnoses were psychosis and PTSD.  The GAF score 
at discharge was 50.

The veteran was admitted for six days in July 2003.  He 
reported having had a dispute with a storekeeper, with the 
storekeeper calling the police.  The veteran reported that he 
had become very anxious and depressed, and had come to the 
hospital.  While in the hospital, he smiled frequently and 
appeared happy.  He recovered rapidly, and had no apparent 
symptoms of mental illness at discharge.  The GAF score at 
discharge was 60.

The veteran was admitted for nine days in August 2003.  He 
reported hearing voices telling him to kill himself.  He 
reported a history of combat nightmares and flashbacks, but 
none of significance recently.  He reported feeling 
depressed, but appeared very happy.  He denied hallucinations 
once he got into the hospital.  He stated that he felt like 
it was a big part of his social life coming to the hospital.  
The diagnoses were depression and PTSD by history, and the 
GAF score at discharge was 60.

The veteran was admitted again for five days in October 2003.  
On admission, he reported a recurrence of nightmares and 
flashbacks.  His symptoms stopped from the first day he was 
in the hospital.  The GAF score at discharge was 60.

The veteran was admitted in November 2003 to a VAMC for 
treatment of suicidal ideation and increased PTSD symptoms.  
He reported that he felt depressed, that he heard voices, and 
that he had trouble sleeping.  The staff noted that the 
veteran smiled and laughed even when talking about 
depression, suicide, and a desire to attack someone.  The 
staff found that the veteran had severe and persistent mental 
illness, and severe functional impairment.  A staff 
psychiatrist wrote that the veteran's affect was very 
inappropriate, and that he was probably psychotic.  
The veteran remained in the hospital for seven days.  The GAF 
score at discharge was 50.

The veteran was admitted again in April 2004.  He indicated 
that he wanted to kill himself, and that he heard voices 
telling him to kill himself.  He stated that he could not 
sleep.  He reported that he had flashbacks, nightmares, and 
intrusive thoughts of Vietnam.  Staff noted that, at the same 
time, the veteran frequently smiled, and was excessively 
flirtatious.  A GAF score of 20 was listed at admission.  A 
staff psychiatrist noted the veteran's inappropriate affect 
and suicidal thoughts, and stated that the veteran might be 
suffering from an organic brain disorder.  A psychiatrist 
raised a question as to whether the veteran might be manic, 
which it was thought might explain the veteran's hyper 
sexuality and almost euphoric mood.  The veteran reported 
having periods of racing thoughts, followed by crashes into 
depression.  The veteran remained in the hospital for 
nineteen days.  The diagnoses were PTSD and depression.  The 
GAF score at discharge was 60.

In an evaluation during the hospital stay, the veteran 
reported that he lived by himself in the house he had 
inherited from his parents.  He indicated that he had changed 
jobs frequently when he worked, and that he had not worked 
for several years.  He stated that he spent most of his day 
at a local billiard hall.  He ate at least one meal a day at 
a restaurant, and prepared some light meals for himself.  He 
reported that he had several girlfriends and was sexually 
active.  The examiner noted that the veteran frequently joked 
during the examination.  Results of testing were somewhat 
inconsistent, but showed some signs of dementia.  The 
examiner raised the possibility that the veteran's reports of 
suicidal ideation over recent years were feigned, in order to 
gain admission to the hospital and qualify for a higher 
disability rating.

The veteran has been admitted for inpatient mental health 
treatment rather frequently in recent years, often reporting 
suicidal thoughts at the time of admission.  Hospital staff 
have remarked on his happy affect, with smiling, joking, and 
laughing, even while stating that he feels depressed, 
suicidal, or violent.  This apparent contradiction has led to 
questions as to whether his symptoms are feigned; while some 
practitioners have wondered whether the bright affect despite 
reported problems is itself another manifestation of mental 
illness.  The Board will give the benefit of the doubt to the 
veteran, and assume that the veteran generally has the 
symptoms that he says he has.  Nonetheless, many of the most 
severe symptoms have been attributed to a non-service-
connected psychosis.

Various manifestations of the veteran's PTSD disability 
resemble the criteria for several possible ratings under the 
General Rating Formula for Mental Disorders.  At most 
hospital admissions, the veteran reported a depressed mood.  
The depressed mood occurs repeatedly, so as to be comparable 
to disturbances in mood noted in the criteria for a 50 
percent rating.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether PTSD 
causes deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Most medical professionals have either assigned GAF scores 
not indicative of an inability to work; or assigned GAF 
scores indicative of an inability to work in conjunction with 
the diagnosis of a non-service connected psychosis.  He has 
apparently made no effort to work since 1988, and the record 
does not document deficiencies in the area of work since the 
effective date of service connection for PTSD.  Accordingly, 
the Board finds that record does not show that PTSD causes 
deficiencies in the area of work.

The veteran has not attempted schooling since the effective 
date of the grant of service connection, and there is no 
evidence of a deficiency in this area.

There have also been no reports of deficiencies in the area 
of family relationships.  He has been able to maintain social 
relationships; as shown by his girlfriends, ability to play 
billiards in the community, and frequent dining outside his 
home.  

Deficiencies in thinking and mood have been reported, as 
shown by the reports of hallucinations, and depression.  But 
these deficiencies have been reported in conjunction with 
non-service-connected psychoses, and depression.  
Deficiencies in judgment have not been reported.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that he has deficiencies in 
most of the areas necessary for a 70 percent evaluation.

The hospital reports do not show significant variation in the 
overall severity of the veteran's mental illness from 2000 
through the present.  Thus, there is no need to assign staged 
ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has had frequent periods of psychiatric 
hospitalization.  He has not attempted to hold employment in 
recent years, but his flare-ups of symptoms would be likely 
to interfere with continuity of employment.  While the 
veteran's disability picture is unusual, the Board 
nonetheless finds that the regular rating schedule criteria 
provide an adequate basis to assign a rating.  As it is 
possible and reasonably practical to evaluate the veteran's 
PTSD under the regular rating schedule, it is not necessary 
to refer the case to the appropriate official for 
consideration of an extraschedular rating.


ORDER

An initial rating of 50 percent is granted for PTSD, 
effective on August 3, 2001.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



